Citation Nr: 0309015	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 13, 1972, to April 24, 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2000 rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2001, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

In November 2001, the Board remanded the case to the RO for 
additional development, including specific instructions to 
adjudicate the issue of service connection for a psychiatric 
disability.  The RO denied service connection for a 
psychiatric disability and mental inaptitude in a June 2002 
rating decision.  Correspondence dated in September 2002 was 
accepted as a notice of disagreement from that determination 
and a statement of the case was issued in January 2003.  The 
veteran and his representative were notified at that time 
that additional action was required to perfect his appeal.  
As no subsequent correspondence indicating a desire to 
continue the appeal on the service connection claims has been 
received, the Board finds the issue listed on the title page 
of this decision is adequately developed for appellate 
review, and is the only issue now on appeal.


FINDINGS OF FACT

1.  On January 25, 1993, the RO notified the veteran his 
claim for VA pension benefits had been denied because he did 
not have 90 days or more of active service and was not 
discharged because of a service-connected disability; he was 
notified of his appellate rights, but did not timely appeal 
that decision.  

2.  Evidence added to the record since the January 1993 
determination includes no new evidence which bears directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.
CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
for basic eligibility for VA pension benefits may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA also include a 
new definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.

In correspondence dated in November 2001 and May 2002 the RO 
notified the veteran and his accredited representative of the 
VCAA and of the evidence necessary to substantiate the claim 
with identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The United States Court of Appeals for the Federal Circuit 
has held that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

On January 25, 1993, the RO notified the veteran his claim 
for VA disability pension benefits had been denied because he 
did not have 90 days or more of active service and was not 
shown to have been discharged because of a service-connected 
disability.  He did not appeal that determination and it has 
become final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 3.104 (2002).  

Service records show the veteran had one month and 12 days 
(42 days) of active service and that he was honorably 
discharged under section 260, paragraph 6016.1A of the Marine 
Corps Separation Manual.  Records show he was to be 
considered for discharge on the basis of mental inaptitude.  
An April 5, 1972, service medical report noted there was no 
evidence of psychiatric illness.  An April 13, 1972, medical 
examination report revealed a normal clinical psychiatric 
evaluation.  

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  
A veteran meets the service requirements of that section if 
he served in active military, naval or air service: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service "for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for medical disability;" (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).  Regulations also provide that mental deficiency 
is not a disease or injury for VA purposes.  See 38 C.F.R. 
§ 3.303(c).

In August 2000, the veteran, in essence, requested his claim 
be reopened because his service discharge was due to a 
psychiatric disability incurred in or aggravated by active 
service.  He noted that his current diagnosis was 
schizophrenia and that he was discharged from service because 
of mental inaptitude.  In subsequent correspondence he 
claimed he had wartime service, but that he was not informed 
of the reasons for his service discharge.  At a video 
conference hearing in June 2001 he testified that he was 
declared totally disabled by the Department of Health and 
Human Services, Social Security Administration (SSA).  He 
stated his service discharge was involuntary and reiterated 
that he was not informed of the reason for his discharge.  He 
also stated that he was unable to obtain medical treatment 
immediately after service because of financial problems.  

In statements in support of the claim dated in August 2002, 
the veteran's spouse and mother-in-law reported that when the 
veteran returned from service he had experienced trouble 
sleeping, nightmares, and sleepwalking.  In subsequent 
statements the veteran and his spouse stated he had 
experienced depression, excessive worrying, and nervousness 
since leaving service and asserted there were problems with 
the information documented on service medical reports, 
including that someone other that the veteran may have 
completed portions of an April 13, 1972, report.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is merely cumulative or redundant of the 
evidence previously considered.  Although the veteran's claim 
that he incurred a psychiatric disorder during his period of 
active service was newly adjudicated in the course of this 
appeal, the pertinent facts as to the issue on appeal were 
considered in the prior final determination.  These facts 
included that the veteran had less than 90 days of service, 
that he was not discharged for a disability adjudged service-
connected without presumptive provisions of law, and that no 
official service records show that at the time of discharge 
he had a service-connected disability that in medical 
judgment would have justified a discharge for medical 
disability.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for basic eligibility for VA 
pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

